EXHIBIT 10.4
EXECUTION VERSION


ELEVENTH AMENDMENT TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT




THIS ELEVENTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT,
dated as of November 18, 2016 (this “Amendment”) is entered into among
AMERISOURCE RECEIVABLES FINANCIAL CORPORATION, a Delaware corporation (in such
capacity, the “Seller”), AMERISOURCEBERGEN DRUG CORPORATION, a Delaware
corporation, as the initial Servicer (in such capacity, the “Servicer”), the
PURCHASER AGENTS and PURCHASERS listed on the signature pages hereto, and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMU”),
as administrator (in such capacity, the “Administrator”).


R E C I T A L S
The Seller, Servicer, the Purchaser Groups, and the Administrator are parties to
that certain Amended and Restated Receivables Purchase Agreement, dated as of
April 29, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”).
The parties hereto desire to amend the Agreement as hereinafter set forth.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.Certain Defined Terms. Capitalized terms used but not defined herein shall
have the meanings set forth for such terms in Exhibit I to the Agreement.
2.    Amendments to the Agreement. As of the Effective Date (as defined below),
the Agreement is hereby amended as follows:
(a)    Section 9.1(d) of the Agreement is hereby amended by replacing the phrase
“Change in Control” where it appears therein with the phrase “Change of
Control”.
(b)    Section 9.1(g) of the Agreement is hereby amended by replacing the phrase
“30 days” where it appears therein with the phrase “40 days”.
(c)    Section 9.1(s) of the Agreement is hereby amended by (i) replacing the
phrase “(clause (i) of the first proviso thereto)” where it appears therein with
the phrase “(clause (a) of the first proviso thereto)” and (ii) replacing the
reference to “6.07(c)” where it appears therein with a reference to “6.07(e)”;
(d)    The definition of “Change of Control” set forth in Exhibit I to the
Agreement is hereby replaced in its entirety with the following:
“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange


721920359 03128405

--------------------------------------------------------------------------------




Commission thereunder), of Equity Interests (as defined in the Receivables Sale
Agreement) representing more than 35% of either the aggregate ordinary voting
power or the aggregate equity value represented by the issued and outstanding
Equity Interests of the Performance Guarantor, (b)  the occupation of a majority
of the seats (other than vacant seats) on the board of directors of the
Performance Guarantor by Persons who were not (i) directors of the Performance
Guarantor on November 18, 2016, (ii) nominated by the board of directors of the
Performance Guarantor, (iii) appointed by directors referred to in the preceding
clauses (i) and (ii), or (iv) approved by the board of directors of the
Performance Guarantor as director candidates prior to their election to such
board of directors or (c) the occurrence of a “Change in Control” under and as
defined in the Credit Agreement.
(e)    The definition of “Credit Agreement” set forth in Exhibit I to the
Agreement is hereby replaced in its entirety with the following:
“Credit Agreement” shall mean the Credit Agreement, dated as of March 18, 2011,
as amended and restated as of November 13, 2015, which is attached as Exhibit A
to the Fifth Amendment and Restatement Agreement, dated as of November 13, 2015,
as amended by Amendment No. 1 thereto dated as of April 1, 2016 and Amendment
No. 2 thereto dated as of November 18, 2016, among AmerisourceBergen, the
borrowing subsidiaries party thereto, the lenders named therein, JPMorgan Chase
Bank, N.A., as administrative agent, and the other parties thereto (without
giving effect to any other amendment, waiver, termination, supplement or other
modification thereof thereafter unless consented to by the Required Purchaser
Agents).
(f)    The definition of “Daily Eurodollar Rate” set forth in Exhibit I to the
Agreement is hereby replaced in its entirety with the following:
“Daily Eurodollar Rate” means, on any date of determination, the rate per annum
determined on the basis of the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other Person which takes over the
administration of that rate) for deposits in Dollars for a period of thirty days
as it appears on the relevant display page on the Bloomberg Professional Service
(or any successor or substitute page or service providing quotations of interest
rates applicable to Dollar deposits in the London interbank market comparable to
those currently provided on such page, as determined by the Administrator from
time to time), at approximately 11:00 a.m., London time, two (2) Business Days
prior to such date of determination; provided that if the Daily Eurodollar Rate,
determined as provided above, would be less than zero, the Daily Eurodollar Rate
shall for all purposes of this Agreement be zero.
(g)    The definition of “Scheduled Facility Termination Date” set forth in
Exhibit I to the Agreement is hereby amended by replacing the date “November 2,
2018” where it appears therein with the date “November 18, 2019”.
3.    Representations and Warranties; Covenants. Each of the Seller and the
Servicer (on behalf of the Seller) hereby certifies, represents and warrants to
the Administrator, each Purchaser Agent and each Purchaser that on and as of the
date hereof:


 
2
 




--------------------------------------------------------------------------------




(a)    each of its representations and warranties contained in Article V of the
Agreement is true and correct, in all material respects, as if made on and as of
the Effective Date;
(b)    no event has occurred and is continuing, or would result from this
Amendment or any of the transactions contemplated herein, that constitutes an
Amortization Event or Unmatured Amortization Event; and
(c)    the Facility Termination Date for all Purchaser Groups has not occurred.
4.    Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Agreement shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
and each of the other Transaction Documents to “this Agreement”, “hereof”,
“herein”, or words of similar effect referring to the Agreement shall be deemed
to be references to the Agreement, as amended by this Amendment. This Amendment
shall not be deemed to expressly or impliedly waive, amend or supplement any
provision of the Agreement (or any related document or agreement) other than as
expressly set forth herein.
5.    Effectiveness. This Amendment shall become effective on the date hereof
(the “Effective Date”) upon satisfaction of each of the following conditions:
(a)    receipt by the Administrator and each Purchaser Agent of counterparts of
(i) this Amendment and (ii) the amended and restated fee letter, dated as of the
date hereof, by and among the Seller, the Servicer, the Administrator and each
Purchaser Agent;
(b)    the Administrator and each Purchaser Agent shall have received all
accrued and unpaid fees, costs and expenses to the extent then due and payable
to it or the Purchasers on the Effective Date; and
(c)    receipt by each Purchaser Agent of such other documents and instruments
as a Purchaser Agent may reasonably request, in form and substance satisfactory
to such Purchaser Agent.
6.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument. Counterparts of this Amendment may be delivered
by facsimile transmission or other electronic transmission, and such
counterparts shall be as effective as if original counterparts had been
physically delivered, and thereafter shall be binding on the parties hereto and
their respective successors and assigns.
7.    Governing Law. This Amendment shall be governed by, and construed in
accordance with the law of the State of New York without regard to any otherwise
applicable principles of conflicts of law (other than Sections 5-1401 and 5-1402
of the New York General Obligations Law).
8.    Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any other Transaction Document or any provision
hereof or thereof.


 
3
 




--------------------------------------------------------------------------------




9.    Transaction Document. This Amendment shall constitute a Transaction
Document under the Agreement.
10.    Severability. Each provision of this Amendment shall be severable from
every other provision of this Amendment for the purpose of determining the legal
enforceability of any provision hereof, and the unenforceability of one or more
provisions of this Amendment in one jurisdiction shall not have the effect of
rendering such provision or provisions unenforceable in any other jurisdiction.
11.    Ratification.    After giving effect to this Amendment and the
transactions contemplated hereby, all of the provisions of the Performance
Undertaking shall remain in full force and effect and the Performance Guarantor
hereby ratifies and affirms the Performance Undertaking and acknowledges that
the Performance Undertaking has continued and shall continue in full force and
effect in accordance with its terms.


[signature pages begin on next page]





 
4
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
AMERISOURCE RECEIVABLES FINANCIAL CORPORATION, as Seller




By: /s/ J.F. Quinn
Name:    J.F. Quinn
Title:    Vice President & Corporate Treasurer




AMERISOURCEBERGEN DRUG CORPORATION, as initial Servicer




By: /s/ J.F. Quinn
Name:    J.F. Quinn
Title:    Vice President & Corporate Treasurer




Acknowledged and Agreed

AMERISOURCEBERGEN
CORPORATION


By: /s/ J.F. Quinn
Name:    J.F. Quinn
Title:    Vice President & Corporate
    Treasurer


 
S-1
Eleventh Amendment to RPA
(ARFC)
 




--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Administrator




By: /s/ Luna Mills
Name:    Luna Mills
Title: Managing Director    




VICTORY RECEIVABLES CORPORATION, as an Uncommitted Purchaser




By: /s/ David V. DeAngelis
Name:    David V. DeAngelis
Title: Vice President




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Purchaser Agent for
Victory Receivables Corporation




By: /s/ Luna Mills
Name:    Luna Mills
Title: Managing Director    




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Related Committed Purchaser
for Victory Receivables Corporation




By: /s/ Luna Mills
Name:    Luna Mills
Title: Managing Director    








 
S-2
Eleventh Amendment to RPA
(ARFC)
 




--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as an Uncommitted Purchaser




By: /s/ Elizabeth R. Wagner
Name:    Elizabeth R. Wagner
Title: Vice President    




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Purchaser Agent and
Related Committed Purchaser
for Wells Fargo Bank, National Association




By: /s/ Elizabeth R. Wagner
Name:    Elizabeth R. Wagner
Title: Vice President    






 
S-3
Eleventh Amendment to RPA
(ARFC)
 




--------------------------------------------------------------------------------




LIBERTY STREET FUNDING LLC,
as an Uncommitted Purchaser




By: /s/ Jill A. Russo
Name:    Jill A. Russo
Title: Vice President    




THE BANK OF NOVA SCOTIA,
as Purchaser Agent and
Related Committed Purchaser
for Liberty Street Funding LLC




By: /s/ Diane Emanuel
Name:    Diane Emanuel
Title: Managing Director    


    


 
S-4
Eleventh Amendment to RPA
(ARFC)
 




--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION,
as a Purchaser Agent,
Uncommitted Purchaser and
Related Committed Purchaser



By: /s/ Eric Bruno
Name:    Eric Bruno
Title: Senior Vice President    




 
S-5
Eleventh Amendment to RPA
(ARFC)
 




--------------------------------------------------------------------------------




ADVANTAGE ASSET SECURITIZATION CORP.,
as an Uncommitted Purchaser




By: /s/ Richard Burke
Name:    Richard Burke
Title: Managing Director    




MIZUHO BANK, LTD.,
as Purchaser Agent and Related Committed Purchaser for Advantage Asset
Securitization Corp.




By: /s/ Bertram Tang
Name:    Bertram Tang
Title: Authorized Signatory    




 
S-6
Eleventh Amendment to RPA
(ARFC)
 


